Citation Nr: 1450888	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).

This claim was remanded by the Board in November 2013 for additional development.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran's low back disability, diagnosed as lumbar spondylosis and degenerative arthritis of the lumbosacral spine, is related to an injury in service. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a low back disability, diagnosed as lumbar spondylosis and degenerative arthritis of the lumbosacral spine, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a currently diagnosed low back disability which was incurred during his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service. 38 C.F.R. §§ 3.307, 3.309.

The service treatment records (STRs) reflect that the Veteran was treated in May 1975 for pain in the small of the back and in July 1975 for an acute L5 strain after falling from a ladder.  

The post service medical evidence of record, including VA medical records and September 2010 and January 2014 VA examinations, reflect the Veteran has been treated for and diagnosed with lumbar spondylosis and degenerative arthritis of the lumbosacral spine.  While the September 2009 VA examiner opined that it was less likely than not that the Veteran's low back disability was caused by or the result of his in-service treatment and provided a rationale, the January 2014 VA examiner found that the Veteran's low back condition was at least as likely as not caused by or was a result of his previous military service.  The January 2014 VA examiner also provided supporting rationale for her conclusion.  

The January 2014 VA examiner was asked to provide a clarification of her positive opinion.  In July 2014, the examiner who performed the January 2014 VA examination changed her opinion, finding that the low back condition was less likely than not caused by or a result of his previous military service.  The examiner did not provide any supporting rationale to support this opinion or explain the change in opinion. Conversely, in the January 2014 VA examination report, the examiner explicitly stated that she reviewed all conflicting evidence and stated on two occasions in her opinion that the Veteran's low back condition was at least as likely as not caused by or a result of his previous military service.  Therefore, the Board affords more weight to the January 2014 VA examination opinion, which included the examiner's opinion, rationale and statement that she reviewed conflicting evidence in formulating her conclusions.  

The Board finds that the Veteran's STRs, the post service medical evidence, and the September 2009 and January 2014 VA examinations and opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a low back disability, diagnosed as lumbar spondylosis and degenerative arthritis of the lumbosacral spine, that is related to an injury sustained during active service.  Thus, service connection for a low back disability, diagnosed as lumbar spondylosis and degenerative arthritis of the lumbosacral spine, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, diagnosed as lumbar spondylosis and degenerative arthritis of the lumbosacral spine, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


